Reasons for Allowance
Claims 2-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Kim (WO 2015/077677) discloses acrylic modified alkyd resins [abstract], wherein Example 2 [Ex. 2; pg. 15, ln. 15 - pg. 17, ln. 14] prepares and alkyd polymer and an acrylic modified fatty acid polymer.  The alkyd polymer and acrylic modified fatty acid polymer were combined and reacted with Desmodur W (dicyclohexylmethane-4,4’-diisocayante [pg. 11, ln. 33-34]) [Ex. 2; pg. 15, ln. 15 - pg. 17, ln. 14].  Kim (WO ‘677) does not disclose the acrylic modified fatty acid polymer having an acid value of 50 to 300 mg KOH/g and an Mw of 1,000 to 50,000.  Kim (WO ‘677) does not disclose reacting the alkyd polymer and acrylic modified fatty acid polymer with a hydroxy group containing (meth)acrylate.
While Walus (US 4,273,690) discloses an alkyd-acrylic graft copolymer [abstract], wherein an alkyd resin is reacted in situ with 2-isocyanto ethyl methacrylate, methyl methacrylate, butyl methacrylate and methacrylic acid (to afford an alkyd resin grafted to the backbone of methyl methacrylate, butyl methacrylate and methacrylic acid by 2-isocyanto ethyl methacrylate) [Ex. 1; 7:20-8:68], Walus (US ‘690) does not disclose an acrylic polymer having an acid value of 50 to 300 mg KOH/g and a Mw of 1,000 to 50,000.
While Dean et al. (US 2004/0013895) discloses coating composition containing a polymer comprising an alkyd portion and a pendant free radical curable portion [abstract], wherein an acrylate functional oil prepared from isophorone diisocyante and 2-hydroxyethyl acrylate was reacted with an alkyd resin solution [Ex. 1; 0044-0048], Dean et al. (US ‘895) does not disclose an acrylic polymer having an acid value of 50 to 300 mg KOH/g and a Mw of 1,000 to 50,000.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767